DETAILED ACTION
Disposition of Claims
Claims 1-18, 21-22, and 24 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 10-17 in the reply filed on 07/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 18, 21-22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/08/2021.
Claims 1-7 and 10-17 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2021/0115113 A1, Published 04/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 07/27/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this  
The drawings and specification are objected to because Figure 2 comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Objections
Claim 2 is objected to because of the following informalities:  the definition of the abbreviation “AA” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … amino acid (AA)...).



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an antibody or an immunogenic fragment thereof that binds to Epstein-Barr virus (EBV) glycoprotein (gp) 350.  
Further limitations on the antibody or the immunogenic fragment thereof of claim 1 are wherein the antibody or the immunogenic fragment thereof specifically binds to a gp350 epitope comprising the amino acid sequence of AA1-101, 102-201, or 402-501 (claim 2); comprising a VH region comprising CDR1, CDR2 and CDR3, wherein the sequences for CDR1, CDR2, or CDR3 are selected from SEQ ID NOs: 5-19, 21-35, and 37-51 (claim 3); comprising a VL region comprising CDR1, CDR2 and CDR3, wherein the sequences for CDR1, CDR2, or CDR3 are selected from SEQ ID NOs: 53-67, 69-83, and 85-99 (claim 4); wherein the antibody is a monoclonal antibody (claim 5); wherein the antibody is a chimeric antibody, a humanized antibody or a human antibody (claim 6); wherein the antibody is a humanized 72A1 or humanized E1D1 (claim 7); and pharmaceutical compositions comprising the antibody or immunogenic fragment thereof of claim 1 (claim 17).
Claim 10 is drawn to an antibody-small molecule conjugate comprising: the antibody or an immunogenic fragment thereof of claim 1; and a small molecule having an anti-proliferative activity against EBV-transformed cells, wherein the small molecule is conjugated to the antibody.  
Further limitations on the conjugate of claim 10 are wherein the antibody is a monoclonal antibody (claim 11), a chimeric antibody, a humanized antibody, or a human antibody (claim 12); wherein the small molecule is a growth inhibitor of EBV infected B cells (claim 13), L2P4, 2- butynediamide, or a derivative thereof (claim 14); wherein the small molecule is conjugated to the antibody via a linker or an adaptor (claim 15); and wherein the small molecule is conjugated to the constant region of the heavy chain or the light chain of the antibody (claim 16).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring human anti-Epstein-Barr virus (EBV) gp350 antibodies without significantly more. The claims recite an antibody or an immunogenic fragment thereof that binds to Epstein-Barr virus (EBV) glycoprotein (gp) 350. This judicial exception is not integrated into a practical application because there is no integration of sequence, conjugates, derivation of antibodies from a non-natural host, or the like that distinguish the antibodies from those which would occur naturally in a human during the course of natural infection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are broadly drawn to any antibody which may bind to gp350, and includes those which would be produced in a human in response to the natural course of EBV infection (See e.g. Sashihara J, et. al. Virology. 2009 Sep 1;391(2):249-56. Epub 2009 Jul 7; CITED ART OF RECORD.)  It is suggested the claims be drawn towards non-naturally occurring antibodies, such as humanized antibodies, or antibodies derived from a non-natural EBV host (e.g. mice, goats, etc.), or the antibodies be claimed as conjugated to detectable markers or other items to which the antibodies are not naturally conjugated.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and dependent claims 2-7 and 10-17 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "specifically bind(s)" in claim 1 is a relative term which renders the claim indefinite.  The term "specifically bind(s)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With respect to the art regarding antibodies, it is not clear what the art recognized term of “specific binding” would, or would not, be with respect to antibodies binding to their target antigen.  In the art, this binding property is a quantifiable measurement, usually measured by the dissociation constant (Kd).  No specific definition of what would, or would not be, specific binding to an antigen is provided for by the claim or the specification, nor do any further dependent claims provide clarification towards what would be “specific binding” of the antibody.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-7 and 10-17 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is rejected for claiming the limitation of amino acid positions within a protein sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier) or by referencing a start position for said sequence (i.e. “…wherein said amino acid is at 


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.



Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-6 and 10-17 are rejected as lacking adequate descriptive support for any antibody which results in the claimed function of binding to gp350 or gp220.  
In support of the claimed genus (any anti-EBV gp350 or gp220 antibody; NB: gp220 is a truncated version of gp350), the application discloses that 23 hybridomas were generated from EBV and gp350-VLP inoculated mice (¶[0086-0089]) that produced antibodies against EBV gp350 (¶[0087]).  While the applicant has shown the generation of mouse antibodies against EBV gp350/220 and chimeric versions of these antibodies, they are a very limited species of the extremely broad genera of antibodies claimed, as these antibodies appear to recognize limited epitopes on the gp350/220 protein.  The breadth of the claims are drawn to any anti-gp350/220 antibody or fragment thereof, including any antibody type (e.g. any antibody class/isotype, such as IgG, IgM, IgA, IgE, and IgD; any antibody subclass, such as IgG1, IgG2, IgG3, and IgG4; any antibody fragments/permutations/structures, such as scFv, Fab, scFv-Fc, F(ab’)2, etc.; any species type (e.g. goat, human, mouse, rat, camel, etc.), and any valency type.  The antibody does not have to recognize a specific linear or conformational epitope.  The antibody can be a fragment, and does not have to be an antigen-binding fragment thereof, simply an “immunogenic fragment”, which means said fragment may elicit an immune response by binding to an antigen or be recognized as an antigen.  In their study, applicants generated 23 hybridomas that produced anti-gp350/220 antibodies. Eight of these antibodies recognized both denatured and non-denatured gp350, whereas five failed to react with denatured gp350 but recognized native gp350, suggesting they recognized conformational epitope(s). Sequence analysis of the heavy and light chain variable regions of the hybridomas identified 15 as mAbs with novel CDR regions unique from those of nAb-72A1, a known neutralizing antibody to EBV that recognizes gp350. Seven of the mAbs neutralized EBV in vitro, with 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, while the CDRs for the antibodies generated in the mouse against EBV and gp350 VLPs appear to have been characterized, there is no evidence that any arrangement of these CDRs can still retain the ability to function as a protein that recognizes and binds to any EBV gp350.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed antibodies and immunogenic fragments thereof would confer the claimed function of binding to EBV gp350.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; CITED ART OF RECORD; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; CITED ART OF RECORD; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52; CITED ART OF RECORD.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714; CITED ART OF RECORD.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with Front Immunol. 2013 Oct 8;4:302.; CITED ART OF RECORD.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6; CITED ART OF RECORD.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20; CITED ART OF RECORD.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. al. J Mol Biol. 2003 Jan 10;325(2):337-54; CITED ART OF RECORD.)  Further, CDRs may vary depending on the numbering system utilized.  The Chothia, Kabat, Martin, IMGT, Honneger, and Gelfand numbering schemes all differ, and depending on the numbering system utilized, one may end up with wildly different antibodies with functional differences distinct from the original antibody (See e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278; CITED ART OF RECORD.)  These teachings all question whether applicant has sufficient written description of the large functional genus of antibodies claimed with the limited examples provided.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  Written description is not provided by describing the function of the protein, in this case, by describing an antibody by its antigen (e.g. gp350 or AA1-101, 102-201, or 402-501.)
Thus, in view of the above, there would have been significant uncertainty as to which antibodies would be able confer the claimed function of binding to any epitope of gp350/220, especially those gp350 regions noted by instant claim 2 (see 35 USC 112b rejection).  In view of this uncertainty and the lack of sufficient examples of the claimed genus, the claims are rejected for lack of adequate written description support.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al. (US20150064174A1, Pub. 03/05/2015; CITED ART OF RECORD; hereafter “Wang”.)
The Prior Art
Wang teaches an EBV-neutralizing antibody that binds to gp350 (entire document; see abstract; ¶[0007]; instant claim 1).  Wang teaches the antibody is a recombinant humanized antibody (¶[0007]; instant claim 6) specifically a monoclonal antibody (¶[0038]; instant claims 5, 11).  Said antibody can be used in methods of passive immunization to slow viral amplification during primary EBV infection in humans, especially to reduce the risk of B-lymphoproliferative disease in immunosuppressed hosts and to provide prophylactic treatment for preventing EBV-induced lymphoproliferative disease (¶[0036].)  The patient in need of such antibody treatment could be a pediatric patient suffering from genetic immunodeficiency (¶[0015]) or is EBV seronegative and immunosuppressed, such as a person undergoing organ or stem cell transplantation (¶[0005][0032].)  Wang also teaches the antibody may be conjugated to other small molecules, such as drugs with anti-EBV properties (¶[0083-0084][0115-0117]; instant claims 10, 13) or cross-linked to other parts of antibodies that recognize different antigenic groups (¶[0084][0115]; instant claim 15).  Wang teaches pharmaceutical compositions which comprise the antibody (¶[0098]; instant claim 17).  Wang teaches antibodies and sequences of said antibodies instant claim 2) and teaches the expression of humanized 72A1 (¶[0129]; instant claim 7).  
For at least these reasons, Wang teaches the limitations of instant claims 1-2, 5-7, 10-13, 15, and 17, and anticipates the instant invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-7 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10-11, 13, and 15-16 of copending Application No. 16/609,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards anti-EBV antibodies with identical CDR sequences that can be monoclonal, chimeric, humanized, or conjugated to anti-EBV agents, such as L2P4 or 2-butynediamide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648